UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2089


THOMAS E. PERRY,

                  Plaintiff - Appellant,

             v.

MARY E. PETERS, Secretary of Transportation,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-01256-GBL-TCB)


Submitted:    June 11, 2009                   Decided:   July 2, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Perry, Appellant Pro Se. Yiris E. Cornwall, Leslie
Bonner McClendon, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    E.    Perry      filed   this   action    against    Mary E.

Peters,    the   Secretary      of    Transportation,       alleging   employment

discrimination      arising     from    his    employment    termination.       The

district    court    granted      the    defendant’s        motion   for   summary

judgment and denied Perry’s motion to dismiss without prejudice.

Perry appeals, arguing that the district court erred by denying

his motion to amend his complaint, by finding that he failed to

establish a prima facie case of discrimination, and by finding

that the defendant articulated a legitimate,                  non-discriminatory

reason for removing him from his position.                  We find no error and

affirm.

            As an initial matter, Perry contends that during the

July 25, 2008, hearing, he made an oral motion for leave to

amend his complaint. The transcript of that hearing shows Perry

did not move for leave to amend his complaint.                  The only mention

of an amendment followed the parties’ arguments on whether Perry

had   demonstrated         he   was     qualified     for     the    position    of

air-traffic controller.              At that time, Perry stated, “So, I—

there are some things in my complaint that still are factors but

would need to be amended.”               Perry did not move to amend the

complaint nor even explain what portions of his complaint he

would like to amend.        Therefore, this issue lacks merit.



                                          2
             Turning        to   the    remainder        of       Perry’s      argument      on

appeal, this court reviews a district court’s order granting

summary judgment de novo, viewing the record in the light most

favorable to the non-moving party.                  Hooven-Lewis v. Caldera, 249

F.3d 259, 265 (4th Cir. 2001).                   Summary judgment may be granted

only when “there is no genuine issue as to any material fact”

and “the movant is entitled to judgment as a matter of law.”

Fed.    R.   Civ.     P.    56(c).     To    withstand        a       motion      for   summary

judgment, the non-moving party must produce competent evidence

sufficient       to   reveal     the    existence        of       a    genuine      issue    of

material fact for trial.              See Fed. R. Civ. P. 56(e)(2).

             To establish a prima facie case of disparate treatment

discrimination, a plaintiff must show that he is a member of a

protected class, he is qualified for the position, he suffered

an     adverse    employment      action,        and     an   employee         not      in   the

protected     class        replaced    him   or    was    treated           more   favorably.

James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th

Cir. 2004).       If the plaintiff establishes a prima facie case of

discrimination, the burden shifts to the defendant to articulate

some    legitimate,         nondiscriminatory          reason         for   the    employee's

rejection.        Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 254 (1981).            Our review of the record discloses that the

district court properly concluded that Perry failed to establish

a prima facie case of discrimination because he cannot show that

                                             3
he    satisfies     the    medical       requirements         for     the   position     of

air-traffic controller.

            To prevail on his Title VII retaliation claim, Perry

was   required      to    show    that:       (1)    he     engaged    in   a   protected

activity; (2) an adverse action was taken against him by the

employer;   and     (3)    there       was    a    causal    connection       between    the

first two elements.         See        Lettieri v. Equant Inc., 478 F.3d 640,

650 (4th Cir. 2007).              Once a plaintiff establishes his prima

facie case, the burden shifts to the employer to put forth a

legitimate, non-discriminatory reason for the action.                           McDonnell

Douglas    Corp.    v.    Green,       411    U.S.    792,    802     (1973).    If     this

burden is met, the plaintiff must then show that the “proffered

reasons    are     pretextual      or     his      claim     will    fail.”     Price     v.

Thompson, 380 F.3d 209, 212 (4th Cir. 2004).                          To show pretext,

the plaintiff must show that the defendant’s reason is “unworthy

of credence” or offer other forms of circumstantial evidence

demonstrating retaliation.              Id.

            The defendant proffered that Perry did not meet the

medical    requirements          for    the       position.         Perry   argued      this

justification was a mere pretext, but did not present evidence

refuting    this    justification.                Therefore,    the     district      court

properly granted summary judgment to the defendant on Perry’s

claim of retaliation.



                                              4
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5